
	

114 HRES 459 IH: Expressing the sense of the House of Representatives that Christians in the Middle East are victims of genocide.
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 459
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2015
			Mr. Rohrabacher (for himself, Mr. Smith of New Jersey, Mr. Franks of Arizona, Mr. Kelly of Pennsylvania, Mr. Pitts, Mr. Gohmert, Mr. Weber of Texas, Mr. King of Iowa, and Mr. Barletta) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives that Christians in the Middle East are victims
			 of genocide.
	
	
 Whereas the United Nations Convention for the Prevention and Punishment of the Crime of Genocide was adopted in 1948;
 Whereas that Convention defines genocide as any of the following acts committed with the intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such: (a) Killing members of the group; (b) Causing serious bodily or mental harm to members of the group; (c) Deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part; (d) Imposing measures intended to prevent births within the group; (e) Forcibly transferring children of the group to another group;
 Whereas Christian communities have been present in the Middle East for over 2,000 years; Whereas Christian communities coexisted with Muslim and other religious communities in the past;
 Whereas Christian communities have contributed to the cultural and historical traditions of the region;
 Whereas ongoing warfare, violence, and terrorism in Syria, Iraq, and elsewhere in the Middle East has driven many Christian communities to flee the region;
 Whereas thousands of Christians have been killed and hundreds of thousands of Christians have been displaced by recent fighting; and
 Whereas Pope Francis stated, “we are dismayed to see how in the Middle East and elsewhere in the world many of our brothers and sisters are persecuted, tortured and killed for their faith in Jesus. … In this third world war, waged piecemeal, which we are now experiencing, a form of genocide is taking place.”: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that Christians in the Middle East are victims of genocide;
 (2)encourages other nations to likewise recognize the ongoing genocide; and (3)encourages the Administration to offer safety to Christians fleeing genocide by offering them priority in receiving refugee status and being admitted into the United States.
			
